SUMMERS, Justice,
is of the opinion the writ should be granted. In granting the right to claim future medical expenses this Court has reversed the Court of Appeal finding that there was no proof to support that claim. The Court’s action is taken on the basis of an application for writs without the benefit of the record evidence, an action unprecedented in the jurisprudence of this Court. Moreover, no plausible or convincing reason is assigned by the Court of Appeal for reducing the awards, and that action of the Court should be reviewed.